DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/180,318 filed on 02/19/2021 filed on 02/19/2021 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/19/2021 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,7-14,17-20 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by KR 20150041085A to Isaac et al., (Isaac)(see attached Translation).
Regarding claim 1: Isaac at least discloses and shows in Fig. 2c: An electronic device(laptop computer 230; Fig. 2c) comprising: a base(234); a display(enclosure 233 has a display thereon); a hinge coupling an edge of the base(234) and an edge of the display(233)(see Fig. 2c); a housing(hinge 500 as shown in Fig. 5) disposed along the edges of the base(234) and the display(233), the hinge extending from the housing(see Fig. 2c) ; and a receiver coil in the housing(EHF transceivers 235a and 235b), the receiver coil(wireless power transmission/reception coils (not shown)) to wirelessly receive power from a power supply coil disposed external to the electronic device(laptop)(see embodiments of Figs. 8a-8c)(note-power may be transmitted wirelessly from the lower portion 820 to the monitor portion 810 via one or both of the hinges 801 and 802. In this embodiment, the wireless power transmission / reception coils (not shown) may be integrated into the hinges 801 and 802. In another embodiment, a combination of non-contact data transmission and wireline power transmission in hinges 801 and 802 may be utilized).
Regarding claim 2, Isaac also teaches, wherein the receiver coil() is to wirelessly receive power from the power supply coil via at least one of loosely-coupled electromagnetic charging, inductive coupling, or magnetic resonance coupling((see embodiments of Figs. 8a-8c)(note-power may be transmitted wirelessly from the lower portion 820 to the monitor portion 810 via one or both of the hinges 801 and 802. In this embodiment, the wireless power transmission / reception coils (not shown) may be integrated into the hinges 801 and 802).
Regarding claim 7, Isaac discloses, wherein the hinge includes a first hinge(801; Figs. 8a-8c/231; Fig. 2c) extending from a first end of the housing and a second hinge(802; Figs. 8a-8c/232; Fig. 2c) extending from a second end of the housing.
Regarding claim 8, Isaac discloses, wherein the base has a first notch(440) extending into the edge of the base, and the display has a second notch extending into the edge of the display, the housing disposed at least partially in the first notch and at least partially in the second notch(450)(see Figs. 4e,4f, and 4g).
Regarding claim 9, Isaac discloses, further including a battery(the display device 1210 includes a power source such as a battery) in the base, the battery to receive and store power from the receiver coil.
Regarding claim 10, Isaac discloses, wherein the housing is cuboid shaped(see Figs. 2c, 4A).
Regarding claim 11, Isaac further discloses, wherein the electronic device is a laptop computer(see Fig. 2c).
Regarding claim 12: Isaac at least discloses and shows in Figs.2c,4c-4g, 5, 8a-8c and 12: A system comprising: a power supply including: a power supply housing(first enclosure); and 37PATENT APPLICATIONATTORNEY DOCKET NO. P89538PCT-US-C1a power supply coil in the power supply housing( the system may include a first enclosure including a display and a first polarized high frequency (EHF) transceiver, and a second enclosure including a second EHF transceiver. The first and second enclosures may be movably coupled together by at least one hinge and the first enclosure may move relative to the second enclosure according to a predetermined motion range); and an electronic device(display) including: a first housing(233)(see Fig. 2c); a second housing(234); and a hinge assembly(500)(Fig. 5) including: a hinge(231/232, Fig. 2c; 500, Fig. 5) coupled to the first(233) and second(234) housings to enable the first and second housings to move between a closed state and an open state(see Fig. 2c); and a receiver coil(EHF transceivers 235a and 235b) to wirelessly receive power from the power supply coil(236a,236b)(note- the EHF transceivers 235a and 235b may be integrated into the enclosure 234 and the EHF transceivers 236a and 236b may be integrated into the hinge portions 231. It is understood that the arrangement of the EHF transceivers is exemplary and the EHF transceivers may be located in enclosures 233 and 234 or at other locations within the hinge portions 231 and 232).  
Regarding claim 13, Isaac discloses all the claimed invention as set forth and discussed above in claim 12. Isaac further discloses, wherein the power supply includes a base(display 233 has a base; see Fig. 2c), the power supply housing extending upward(233) from the base near an edge of the base, the base to support the electronic device(laptop computer 230) in a position where the receiver coil(the EHF transceivers 236a and 236b may be integrated into the hinge portions 231) is disposed adjacent the power supply coil(EHF transceivers 235a and 235b).
Regarding claim 14, Isaac at least discloses, wherein the hinge assembly includes a third housing(as best seen in Fig. 5, hinge member 500 does include a housing), the receiver coil disposed in the third housing or on an exterior surface of the third housing(note-EHF transceivers 514a through 514c may be on top of it. In some embodiments, the socket member 510 may fully encapsulate the EHF transceivers 514a through 514c as shown. The pivot member 520 may at least partially encapsulate or completely encapsulate the EHF transceivers 524a through 524c present on the member 521).
Regarding claim 17, Isaac at least discloses, wherein the third housing includes one of a pin or a socket(510) and the power supply housing includes the other of the pin or the socket(520) to couple the third housing(500) and the power supply housing.
Regarding claim 18: Isaac at least discloses and shows in Figs. 4c-4g , 8a-8c and 12: A power supply system, comprising: a receiver coil(note male hinge members 821 and 822 may encapsulate EHF transceivers 824a and 824b); an energy storage device(Fig. 12; note- EHF transceivers 1214 and an optional input processor 1215. In some embodiments, the display device 1210 includes a power source such as a battery) conductively coupled(active surface device 1250 may include power contacts for transmitting power through a wired connection (not shown) and also in embodiments in Figs. 8a-8c, wired power transmission may be accomplished by using an electrically conductive path integrated in one or both of the hinges 801 and 802 . The wire contacts 825 may be integrated into the male hinge portions 821 and 822 to transmit power to the contacts (not shown) included in the female hinge members 811 and 812) to the receiver coil(1254); a hinge(EHF waveguide hinge 800) pivotably coupling a first member(801) to a second member(802); and a hinge member(821) disposed proximate the hinge, the hinge member incorporating at least a portion of the receiver coil(In some embodiments, power may be transmitted wirelessly from the lower portion 820 to the monitor portion 810 via one or both of the hinges 801 and 802. In this embodiment, the wireless power transmission / reception coils (not shown) may be integrated into the hinges 801 and 802).
Regarding claim 19, Isaac at least discloses, wherein the hinge includes a plurality of hinges((801) and (802)); and wherein the hinge member includes a hinge synchronization member that operably pivotably couples at least two of the plurality of hinges(Waveguide hinges 801 and 802 may serve as the non-contact transmission paths for the coupling pairs of EHF transceivers and may serve as a mechanical pivot mechanism for device 800. During pivoting of the upper portion 810, the arm hinge members 811 and 812 can rotate about their respective male hinge members 821 and 822).
Regarding claim 20, Isaac at least discloses,  wherein the hinge member includes at least one hollow member(811,812); and wherein at least a portion of the receiver coil(814a and 814b) is disposed at least partially within the hollow member(note- The female hinge members 811 and 812 may encapsulate the EHF transceivers 814a and 814b).
Accordingly claims 18-20 are clearly anticipated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being obvious over KR 20150041085A to Isaac et al., (Isaac)(see attached Translation).
Regarding claim 3, Isaac discloses all the claimed invention except for the limitation of, “wherein a first portion of an exterior surface of the housing to be disposed near the power supply coil includes a first material that is at least partially transparent to or transmissive of electromagnetic fields”. It would have been an obvious matter of design choice to have had a first portion of an exterior surface of the housing to be disposed near the power supply coil includes a first material that is at least partially transparent to or transmissive of electromagnetic fields, as recited, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Accordingly claim 3 would have been obvious.
Regarding claim 4, Isaac discloses all the claimed invention except for the limitation of, “wherein a second portion of the exterior surface of the housing includes a second material that is at least partially opaque to or not transmissive of electromagnetic fields”.
It would have been an obvious matter of design choice to have had a second portion of the exterior surface of the housing includes a second material that is at least partially opaque to or not transmissive of electromagnetic fields, as recited, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20150041085A to Isaac et al., (Isaac)(see attached Translation) in view of Weng et al., (Weng) US 2004/0190239.
Regarding claim 16, Isaac discloses all the claimed invention as set forth and discussed above in claim 14. However, Isaac fails to expressly teach, wherein the third housing includes a first magnet and the power supply housing includes a second magnet to magnetically attract to the first magnet to align the third housing and the power supply housing
Weng discloses (¶[0022]) and shows in Fig. 1 a laptop computer comprising a LCD screen, a main body (10), and a wireless keyboard (20). The detachable keyword (20) includes a pair of first magnets (32) disposed within and spaced apart at a first distance along the width (see Fig. 1). Weng further discloses a second pair of magnets (34) positioned inside the main body (10) and configured to receive and to attract or repel with the first pair of magnets (32). 
 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Weng with Isaac by including in the electronic device, wherein the third housing includes a first magnet and the power supply housing includes a second magnet to magnetically attract to the first magnet to align the third housing and the power supply housing, as recited, so that when the keyboard is positioned under the ledge, the second pair of magnets are attracted to the first pair of magnets. The reason being that the configuration of the virtual magnetic switching provides a highly efficient yet convenient way for attaching and detaching the keyboard to and from the computer main body, as per the teachings of Weng (¶[0022]).
Allowable Subject Matter
Claims 5-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 29, 2022